internal_revenue_service department of the treasury index number washington dc number release date re person to contact telephone number refer reply to cc dom p si 4-plr-103431-99 date date legend decedent spouse a b c d e marital trust trust a_trust b_trust c dear this is in response to the letter of date and earlier correspondence in which rulings are requested on the application of sec_1001 of the internal_revenue_code and the generation-skipping_transfer_tax to the proposed transaction described below facts the facts submitted and representations made are as follows decedent died in in his will under article fifth decedent created the marital trust for the benefit of spouse and designated spouse d and e as plr-103431-99 the trustees under the terms of the marital trust the trustees may not retain beyond a reasonable_time any property which may at any time be or become unproductive nor may they acquire any unproductive property as an investment to be held in the trust the trustees are to pay the net_income to spouse during her life in addition the trustees may pay to or for_the_use_of spouse such principal including the whole thereof as the trustees deem advisable for her support maintenance and medical needs under article sixth paragraph of decedent’s will on spouse’s death percent of the remaining marital trust principal is to be paid outright to a and if he is not then living to his living natural issue per stirpes if there are no living natural issue of a the 36-percent share is to be distributed as follows percent of the 36-percent share to a’s then living adopted issue percent of the balance to b and percent of the balance to c if either b or c is not then living the distribution is to be made to his or her then living issue per stirpes under article sixth paragraph on spouse’s death percent of the remaining principal is to be paid outright to b and if b is not then living to his living issue per stirpes if there are no living issue of b one-half of this percent share is to be distributed as set forth in article sixth paragraph above and the other one-half is to be distributed as set forth in article sixth paragraph as described below under article sixth paragraph the other 32-percent portion of the marital trust principal is to be paid outright to c if she and if c is not then living to her living issue per stirpes if there are no living issue of c one-half of this percent share is to be distributed as set forth in article sixth paragraph and the other half is to be distributed as set forth in article sixth paragraph you propose to petition the appropriate court for approval of the partition the marital trust into three separate trusts trust a_trust b and trust c each of which would hold a pro_rata portion of every asset now held in the marital trust trust a would hold a 36-percent share of each such asset trust b would hold a 32-percent share of each such asset and trust c would hold the other percent share of each such asset in every other respect the distributive and administrative provisions of each partitioned trust will correspond to those of the marital trust and any distributions of principal to the spouse will be charged proportionately to each of trust a_trust b and trust c ie percent percent and percent plr-103431-99 respectively all income of trust a_trust b and trust c will be distributed to spouse during her lifetime on spouse’s death the remainder of trust a will be distributed in accordance with article sixth paragraph so that if a is living at spouse’s death the trust a principal will be distributed to him outright at that time the remainder of trust b will distributed in accordance with article sixth paragraph so that if b is living at spouse’s death the trust b principal will be distributed to him outright at that time the remainder of trust c will be distributed in accordance with article sixth paragraph so that if c is living at spouse’s death the trust c principal will be distributed to her outright at that time in addition spouse has filed an affidavit with this office stating that for purposes of includability of the three partitioned trusts in her gross_estate under sec_2044 the executor of her estate will not treat them as separate trusts for purposes of obtaining minority interest discounts requested rulings you have asked us to rule that the marital trust trust a_trust b_trust c and the beneficiaries thereof will not realize gain_or_loss as a result of the partition of the marital trust for generation-skipping_transfer_tax purposes trust a_trust b and trust c will be considered to have been created and irrevocable prior to date and the proposed transaction will not cause the loss of the grandfathered status of the marital trust trust a_trust b or trust c the proposed transaction will not cause any beneficiary to have made a transfer to trust a_trust b or trust c that constitutes a taxable_termination taxable_distribution or a direct_skip subject_to the generation-skipping_transfer_tax and future distributions from those trusts will be similarly exempt from the generation-skipping_transfer_tax law and analysis ruling_request sec_61 provides that gross_income includes gains derived from dealings in property plr-103431-99 sec_1001 provides that the gain from the sale_or_other_disposition of property will be the excess of the amount_realized from the sale over the adjusted_basis provided in sec_1011 for determining gain and the loss will be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 there is a material difference when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id at a pro_rata partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire new or additional interests as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 see also revrul_69_486 1969_2_cb_159 based upon the representations that the terms of trust a_trust b and trust c will remain the same as provided in decedent’s will and will not alter the dispositive terms of the will we conclude that the partition of the marital trust into three trusts one consisting of percent of each of the assets of the marital trust and the two others each consisting of percent of each of the assets of the marital trust based on a pro_rata division of each of the assets in the marital trust on the date of division does not result in the realization of gain_or_loss to the trusts or the beneficiaries thereof the proposed partition will not result in a material difference in the kind or extent of the legal entitlements enjoyed by the beneficiaries spouse will remain the income_beneficiary of trust a_trust b and trust c and the trustees will have the power to invade the principal of the trusts in their discretion for her support maintenance and medical needs just as in the case of the original marital trust since the dispositive provisions of trust a_trust b and trust c plr-103431-99 remain the same as those of the original marital trust spouse’s interests in trust a_trust b and trust c will not confer different rights and powers than her interest in the original marital trust in addition the remainder beneficiaries of trust a_trust b and trust c will not have different rights and powers than they had in the original marital trust under the original marital trust the three remainder beneficiaries had a 36-percent a 32-percent and 32-percent interest respectively in the principal of the trust upon the death of spouse when the trusts are divided a will have a remainder_interest equal to percent of the pro_rata assets of the original marital trust and b and c will each have a remainder_interest equal to percent of the pro_rata assets of the original marital trust therefore provided that any invasions of principal from the partitioned trusts are made on a pro_rata basis the properties exchanged are not materially different and there is no realization of gain_or_loss ruling_request sec_2 and sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines a generation-skipping_transfer to mean a taxable_termination a taxable_distribution or a direct_skip section b a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter tax on certain generation-skipping transfers by section b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter in the present case the marital trust was irrevocable prior to date and it is represented that no additions have been made to the marital trust after date the partitioning of a_trust that does not otherwise change the quality value or timing of any of the powers beneficial interests rights or expectancies plr-103431-99 originally provided for under the terms of the trust will not result in the loss of the trust’s exempt gst status under b a of the act or sec_26_2601-1 of the regulations in the present case the partition of the marital trust into trust a_trust b and trust c will not otherwise change the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided for under the terms of the original marital trust therefore the partition will not cause the marital trust to lose its exempt status and will not prevent trust a_trust b and trust c from being treated as irrevocable trusts in existence prior to date nor will the partition cause any beneficiary to be treated as having made a transfer to trust a_trust b or trust c that would constitute a taxable_termination a taxable_distribution or a direct_skip therefore based on the facts submitted and representations made we conclude that the proposed partition as described above will not affect the exempt status of the marital trust trust a_trust b or trust c with respect to the generation-skipping_transfer_tax and if no additions are made all distributions from and the termination of the trusts will be exempt from the generation- skipping transfer_tax except as we have specifically ruled herein we express no opinion under the cited provisions or under any other provision of the code this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transaction considered in this ruling takes effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by katherine a mellody senior technician reviewer branch enclosure copy for purposes
